STEPHEN F. WILLIAMS, Circuit Judge,
concurring:
I agree with the court that the union demand for office space was not within the scope of the term “impact and implementation” bargaining and that the border patrol did not waive the issue as to the scope of that term as used in the bargaining order. I write separately only to address a related argument that the FLRA raised rather obscurely, namely, that various communications among the parties established “impact and implementation bargaining” as a term of art that encompassed more than its usual content. See FLRA Brief at 22-24.
In support of this proposition the Authority points to two meetings between the union *327and the agency. At the first, on July 5,1988, the union inquired about the proposed use of the facilities to be vacated and the agency responded that this matter was outside the scope of the bargaining about the impact and implementation of the . decentralization. Joint Appendix (“J.A.”) 275. At the second, on October 18, 1988, alluded to briefly at pages 869-70 of the majority opinion, the union again raised the issue of the proposed use of the vacated facility. The border patrol, rather than reaffirming its earlier position that this issue was outside the scope of bargaining, instead responded that “the proper time to address those concerns is when changes are proposed.” J.A. 299. According to the FLRA, this response was an implicit agreement by the agency to treat the issue as within the scope of impact and implementation bargaining.
In principle, I see no reason why the parties could not include within the phrase “impact and implementation bargaining” whatever content they chose. However, because the phrase has a sufficiently defined scope, and because, as the majority opinion explains in detail, the proposal in question is so clearly outside that scope, only very explicit and unambiguous evidence could sustain the view that the parties had assigned the phrase the meaning now claimed. The evidence to which FLRA points is simply not enough.